Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
This office action is in response to the amendment filed 3/15/22. Amended Claims 1-5, 11-14 are pending.
Regarding the prior drawing objections, the unlabeled rectangular box (20, Fig. 4) shown in the drawings should be provided with a descriptive text label. Regarding the previous drawing objection for the Claim 1 and 11 language, the claim amendments render this objection moot. 
Regarding the previous 112 rejections, these are remedied by the claim amendments. 
Regarding the prior art of Higashida, Examiner agrees the amended claim language overcomes Higashida as anticipatory.
Regarding the prior art of Park, applicant has argued the amended claims overcome Park (p. 13-14):
Applicant submits that the art of record fails to teach or suggest all of the limitations recited in each independent claim in accordance with MPEP 2143.03. For instance, Applicant notes that amended independent claim 1 recites "oil entering from the external oil receiving port is suitable to act on the first valve core acting surface, or act on the second valve core acting surface." These limitations, among others recited in amended claim 1, are neither taught nor suggested by the combined art of record.
…

The arrangement of Park discussed above is inconsistent with the above-referenced limitation.

Applicant’s arguments have been fully considered but are not persuasive. Examiner respectfully disagrees. Park continues to teach the claim limitations, including “oil entering from the external oil receiving port is suitable to act on the first valve core acting surface, or act on the second valve core acting surface” (please see following office action). As a first matter, the claim has been amended to merely require “oil entering from the external oil receiving port is suitable to act” not that the oil, in fact, “acts” or otherwise interacts with any part (contrast with earlier “thrust” language). That is, to meet the claim limitation, the oil must be “suitable to act”. Park teaches oil that is “suitable to act”, as claimed. Moreover, as a second matter, Park provides a teaching of the oil actively acting, as shown in the Fig. 5C drawing provided by applicant in their remarks. Applicant has not pointed out what is “inconsistent with the above-referenced limitation” in Park, as the Fig. 5C drawing shows the claim language and Park describes in the disclosure example action of the system (ex. Col. 8, lines 2-6). The annotated drawing that follows in this office action provides further illustration.
Applicant additionally argues (p. 14):
Amended independent claim 11 recites "oil entering from the external oil receiving port is suitable to act on the first valve core acting surface, or act on the second valve core acting surface." These limitations, among others recited in amended claim 11, are neither taught nor suggested by the combined art of record. Applicant therefore submits that the combined art of record fails to teach or suggest all of the limitations of amended claim 11 in accordance with MPEP 2143.03. Accordingly, Applicant respectfully submits that the combined art of record fails to render present claim 11 obvious in accordance with MPEP 2143, and respectfully requests that the rejection be withdrawn.

Applicant’s arguments have been fully considered but are not persuasive. Park continues to teach the Claim 11 limitations, like as discussed for Claim 1 above.
Applicant additionally argues (p. 14):
Applicant further notes that the dependent claims include additional limitations not taught or suggested in the art of record, thus forming independent basis for non-obviousness.

Applicant’s arguments have been fully considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Park is held.
Drawings
The drawings are objected to because the unlabeled rectangular box (20, Fig. 4) shown in the drawings should be provided with a descriptive text label. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 3/15/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has added language (p. 1) not present in the original filed specification, drawings, or claims.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in part “an external oil receiving port is provided on the valve body and is not communicated with the oil inlet”. Applicant in their remarks has pointed to original Fig. 2 as provided support for this amendment (ex. p. 11) for this negative limitation (MPEP 2173.05(i)). However Fig. 2 does not disclose the external oil receiving port (Pi) and the oil inlet (P) as using separate supplies of oil; that is, there is no disclosure of separate types of oil being supplied to the two locations. The oil used within a hydraulic system is typically the same throughout and drained to a common tank or sump, as leakage between parts is commonplace and expected. This would result in “communicat[ion]” between the external oil receiving part and the oil inlet, contrary to the amended claim language. As an additional issue, there are no seals present in Fig. 2 to prevent such “communicat[ion]” of fluid. As such, there does not appear to be an explicit exclusion in the original drawings to provide a basis for the newly added claim limitation. Neither the original claims nor the specification contain the amended language. Therefore, there does not appear to be a written description of the claim limitation “an external oil receiving port is provided on the valve body and is not communicated with the oil inlet” in the application as filed (MPEP 2163.04). Claim 11 has the same language and the same issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “an external oil receiving port is provided on the valve body and is not communicated with the oil inlet”. This is indefinite. The external oil receiving port (Pi) and the oil inlet (P) are shown in Fig. 2 without any seals between them. Typical hydraulic systems are understood to have a known amount of leakage between parts that move. The absolutism of the amended language (“not communicated”) is not understood, as the parts would appear to be in “communicat[ion]”. What are the metes and bounds of the claimed invention? Claim 11 has the same language and the same issue.
	Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, as far as they definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 5297941).
 	Regarding Claim 1, Park teaches in one embodiment
 	A variable control structure for a hydraulic plunger pump, comprising: 
 	a valve body (3, Fig. 1) having an oil inlet (via 28 for Pd); 
 	a valve sleeve (11) disposed in the valve body, and having a second oil chamber (to 28 for Pd) communicated with the oil inlet and a third oil chamber (to 27) suitable to be communicated with a second pump end of the hydraulic plunger pump (Figs. 1, 3); 
 	a main valve core (10) movably disposed in and through the valve sleeve, and having a first end provided with a spring loaded assembly (with 13a, 13b), and a second end provided with a pilot valve core (8), the spring loaded assembly being configured to provide a reverse preloading force (Fig. 1); 
 	a main valve sleeve (between 8 and 3) fitted over the pilot valve core, and provided with a first oil chamber (Fig. 1, for 8), the first oil chamber being able to make oil at the oil inlet flow to the pilot valve core, such that the pilot valve core can move under the action of oil pressure and the preloading force of the spring loaded assembly, to drive the main valve core to move in a first direction, thereby realizing communication and dis-communication between the second oil chamber and the third oil chamber through controlling relative displacement between the main valve core and the valve sleeve (Fig. 1); 
 	a feedback rod (15) having a first end connected with the valve sleeve (Figs. 1, 3-4, ex. Col. 4, lines 29-56) and a second end capable of being connected to the hydraulic plunger pump (Figs. 1, 3), such that during movement of hydraulic plunger pump, the feedback rod drives the valve sleeve to move in a second direction opposite the first direction (Figs. 1, 3).
	In one embodiment Park does not teach
	an external oil receiving port is provided on the valve body and is not communicated with the oil inlet; 
   	wherein the pilot valve core comprises a first tube-body structure, a second tube-body structure and a third tube-body structure arranged sequentially in an axial direction of the pilot valve core, the third tube-body structure is closer to the main valve core than the first tube- body structure and the second tube-body structure, an end surface of the first tube-body structure adjacent to the external oil receiving port is a first valve-core acting surface, and an area difference between the second tube-body structure and the third tube-body structure forms a second valve-core acting surface; 
 	wherein the first valve-core acting surface has a circular shape and the second valve-core acting surface has an annular shape along a circumferential direction of the pilot valve core, respective diameters of the first tube-body structure, the second tube-body structure and the third tube-body structure are d2, d and d1, in which d1 > d> d2, an area of the first valve-core acting surface is pi*d2^2/4, and an area of the second valve-core acting surface is pi*(d^2-d2^2)/4; such that oil entering from the external oil receiving port is suitable to act on the first valve-core acting surface, or act on the second valve-core acting surface.
However in another embodiment Park teaches
 	an external oil receiving port is provided on the valve body (with Pt2, Fig. 5c, ex. Col. 8, lines 2-6) and is not communicated with the oil inlet; 
   	wherein the pilot valve core comprises a first tube-body structure (annotated below), a second tube-body structure (annotated below) and a third tube-body structure (annotated below) arranged sequentially in an axial direction of the pilot valve core, the third tube-body structure is closer to the main valve core than the first tube- body structure and the second tube-body structure, an end surface of the first tube-body structure adjacent to the external oil receiving port is a first valve-core acting surface, and an area difference between the second tube-body structure and the third tube-body structure forms a second valve-core acting surface; 
 	wherein the first valve-core acting surface has a circular shape (annotated below) and the second valve-core acting surface has an annular shape (annotated below) along a circumferential direction of the pilot valve core, respective diameters of the first tube-body structure, the second tube-body structure and the third tube-body structure are d2, d and d1, in which d1 > d> d2, an area of the first valve-core acting surface is pi*d2^2/4, and an area of the second valve-core acting surface is pi*(d^2-d2^2)/4; such that oil entering from the external oil receiving port is suitable to act on the first valve-core acting surface, or act on the second valve-core acting surface.

    PNG
    media_image1.png
    1304
    913
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Park to use an external oil receiving port and pilot valve core with first, second, and third tube body structures as taught by Park’s other embodiment in order to permit the pump delivery pressures Pd1 and Pd2 of two pumps to be applied to the horsepower control piston at the same time. Also, as shown in FIG. 5c, a sealed space may be provided between the pistons 8b and 9 in order to permit a second external pilot pressure Pt2 together with a first external pilot pressure Pt1 to be applied to the servo spool 10 (Col. 7, line 65-Col. 8, line 6). This allows for greater control over the pump and allows for a different configuration of control.
 	Regarding Claim 2, Park as modified teaches
 	wherein the valve sleeve is fitted with the main valve core to define a valve throttling port (Fig. 1), and opening or closure of the valve throttling port is implemented by controlling the relative displacement between the main valve core and the valve sleeve; when the valve throttling port is opened, the second oil chamber is in communication with the third oil chamber, and when the valve throttling port is closed, the second oil chamber is obstructed from the third oil chamber.  

    PNG
    media_image2.png
    322
    500
    media_image2.png
    Greyscale

 	Regarding Claim 3, Park as modified teaches
 	wherein the valve sleeve is provided with an orifice (Fig. 1) in communication with the third oil chamber, and when the valve throttling port is opened, the orifice is communicated with the second oil chamber.  

    PNG
    media_image3.png
    322
    500
    media_image3.png
    Greyscale

 	Regarding Claim 4, Park as modified teaches
 	wherein the main valve core is provided with a protruding portion (Fig. 1) cooperating with the orifice, and when the main valve core moves, the protruding portion moves relative to the orifice produce to open or close the valve throttling port.  

    PNG
    media_image4.png
    322
    500
    media_image4.png
    Greyscale

 	Regarding Claim 5, Park as modified teaches
 	wherein the valve body has a first oil channel (Fig. 1, in Fig. 5c this is either Pd1 or Pd2) and a second oil channel (Fig. 1) therein, the oil inlet being communicated with the first oil chamber through the first oil channel, and the oil inlet being communicated with the second oil chamber through the second oil channel.  

    PNG
    media_image5.png
    326
    500
    media_image5.png
    Greyscale

 	
 	Regarding Claim 11, Park teaches
 	A control method for a variable control structure for a hydraulic plunger pump, wherein the variable control structure comprises: 
 	a valve body (3, Fig. 1) having an oil inlet (via 28 for Pd); 
 	a valve sleeve (11) disposed in the valve body, and having a second oil chamber (to 28 for Pd) communicated with the oil inlet and a third oil chamber (to 27) suitable to be communicated with a second pump end of the hydraulic plunger pump (Figs. 1, 3); 
 	a main valve core (10) movably disposed in and through the valve sleeve, and having a first end provided with a spring loaded assembly (with 13a, 13b), and a second end provided with a pilot valve core (8), the spring loaded assembly being configured to provide a reverse preloading force (Fig. 1); 
 	a main valve sleeve (between 8 and 3) fitted over the pilot valve core, and provided with a first oil chamber (Fig. 1, for 8), the first oil chamber being able to make oil at the oil inlet flow to the pilot valve core, such that the pilot valve core can move under the action of oil pressure and the preloading force of the spring loaded assembly, to drive the main valve core to move in a first direction, thereby realizing communication and dis-communication between the second oil chamber and the third oil chamber through controlling relative displacement between the main valve core and the valve sleeve (Fig. 1); and 
 	a feedback rod (15) having a first end connected with the main valve sleeve (Figs. 1, 3-4, ex. Col. 4, lines 29-56) and a second end capable of being connected to the hydraulic plunger pump (Figs. 1, 3), such that during movement of the hydraulic plunger pump, the feedback rod drives the valve sleeve to move in a second direction opposite the first direction (Figs. 1, 3), 
 	the control method comprises steps of: 
 	making oil entering from the oil inlet enter the first oil chamber and the second oil chamber separately (Figs. 1, 3), in which the oil entering the first oil chamber acts on the pilot valve core, a thrust F is produced under the action of pressure Pc, and when the thrust F is larger than a spring preloading force, the pilot valve core moves in the first direction (Figs. 1, 3); 
 	driving, by the pilot valve core, the main valve core to move in the first direction, so as to communicate the second oil chamber with a third oil chamber, such that the oil in the second oil chamber enters the third oil chamber to control the hydraulic plunger pump to move (Figs. 1, 3); and 
 	during movement of the hydraulic plunger pump, driving the main valve sleeve to move in a second direction under the drive of the feedback rod, and the second direction is opposite the first direction so as to realize a process of mechanical feedback (Figs. 1, 3).  
	In one embodiment Park does not teach
 	an external oil receiving port is provided on the valve body and is not communicated with the oil inlet; wherein the pilot valve core comprises a first tube-body structure, a second tube-body structure and a third tube-body structure arranged sequentially in an axial direction of the pilot valve core, the third tube-body structure is closer to the main valve core than the first tube-body structure and the second tube- body structure, an end surface of the first tube-body structure adjacent to the external oil receiving port is a first valve-core acting surface, and an area difference between the second tube-body structure and the third tube-body structure forms a second valve-core acting surface; 
 	wherein the first valve-core acting surface has a circular shape and the second valve-core acting surface has an annular shape along a circumferential direction of the pilot valve core, respective diameters of the first tube-body structure, the second tube-body structure and the third tube-body structure are d2, d and d1, in which d1 > d> d2, an area of the first valve-core acting surface is pi*d2^2/4, and an area of the second valve-core acting surface is pi*(d^2-d2^2)/4; such that oil entering from the external oil receiving port is suitable to act on the first valve-core acting surface, or act on the second valve-core acting surface.	
However in another embodiment Park teaches
 	an external oil receiving port is provided on the valve body (with Pt2, Fig. 5c, ex. Col. 8, lines 2-6) and is not communicated with the oil inlet; wherein the pilot valve core comprises a first tube-body structure (annotated below), a second tube-body structure (annotated below) and a third tube-body structure (annotated below) arranged sequentially in an axial direction of the pilot valve core, the third tube-body structure is closer to the main valve core than the first tube-body structure and the second tube- body structure, an end surface of the first tube-body structure adjacent to the external oil receiving port is a first valve-core acting surface, and an area difference between the second tube-body structure and the third tube-body structure forms a second valve-core acting surface; 
 	wherein the first valve-core acting surface has a circular shape (annotated below) and the second valve-core acting surface has an annular shape (annotated below) along a circumferential direction of the pilot valve core, respective diameters of the first tube-body structure, the second tube-body structure and the third tube-body structure are d2, d and d1, in which d1 > d> d2, an area of the first valve-core acting surface is pi*d2^2/4, and an area of the second valve-core acting surface is pi*(d^2-d2^2)/4; such that oil entering from the external oil receiving port is suitable to act on the first valve-core acting surface, or act on the second valve-core acting surface.	

    PNG
    media_image6.png
    1304
    913
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Park to use an external oil receiving port and pilot valve core with first, second, and third tube body structures as taught by Park’s other embodiment in order to permit the pump delivery pressures Pd1 and Pd2 of two pumps to be applied to the horsepower control piston at the same time. Also, as shown in FIG. 5c, a sealed space may be provided between the pistons 8b and 9 in order to permit a second external pilot pressure Pt2 together with a first external pilot pressure Pt1 to be applied to the servo spool 10 (Col. 7, line 65-Col. 8, line 6). This allows for greater control over the pump and allows for a different configuration of control.
 	Regarding Claim 12,
 	wherein the valve body has a first oil channel (Fig. 1, in Fig. 5c this is either Pd1 or Pd2) and a second oil channel (Fig. 1) therein, the oil inlet being communicated with the first oil chamber through the first oil channel, and the oil inlet being communicated with the second oil chamber through the second oil channel.  

    PNG
    media_image5.png
    326
    500
    media_image5.png
    Greyscale

	Regarding Claim 13,
 	wherein the valve body has a first oil channel (Fig. 1, in Fig. 5c this is either Pd1 or Pd2) and a second oil channel (Fig. 1) therein, the oil inlet being communicated with the first oil chamber through the first oil channel, and the oil inlet being communicated with the second oil chamber through the second oil channel.  

    PNG
    media_image5.png
    326
    500
    media_image5.png
    Greyscale

 	 	
 	Regarding Claim 14,
 	wherein the valve body has a first oil channel (Fig. 1, in Fig. 5c this is either Pd1 or Pd2) and a second oil channel (Fig. 1) therein, the oil inlet being communicated with the first oil chamber through the first oil channel, and the oil inlet being communicated with the second oil chamber through the second oil channel.  

    PNG
    media_image5.png
    326
    500
    media_image5.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745